                Case 1:20-cv-05545-RA Document 20
                                               19 Filed 06/14/21
                                                        06/13/21 Page 1 of 1
                        Law Offices of Colin Mulholland
                                         Employment and Civil Litigation

    30-97 Steinway Street.                                                        Telephone: (347) 687-2019
    Suite 301-A                                                                  cmulhollandesq@gmail.com
    Astoria, NY 11103




                                                                            June 13th, 2021
    Honorable Ronnie Abrams
    United States District Judge
    500 Pearl Street
    New York, NY 10007

                             Re: Cazarez v. T&T 130 Pizza Corp., 20-cv-5545 (RA)

    Your Honor,

              Plaintiff writes to respectfully request that he be permitted to file his default

    judgment motion against the Defendants on or before this Friday June 18th, 2021. The

    current due date is June 15th, 2021.

              Apparently, the Defendants are not going to avail themselves of the generous

    extensions of time and courtesies extended to them in order to appear. And, thus, Plaintiff

    intends now to move forward with the default motion against them.

              The undersigned has a bench trial in the EDNY before Judge Cogan that is going

    forward on June 15th, 2021 and June 16th, 202. The undersigned would greatly appreciate

    a bit more time to prepare and review the contents of the default judgment motion before

    filing.



                                                                     /s/Colin Mulholland, Esq.
Application granted.                                                 Colin Mulholland, Esq.
                                                                     30-97 Steinway, Ste. 301-A
SO ORDERED.                                                          Astoria, New York 11103
                                                                     Telephone: (347) 687-2019
                                                                     Attorney for Plaintiff
_________________________
Hon. Ronnie Abrams
06/14/2021
